Case 6:20-cv-00988-ADA Document 8-17 Filed 11/02/20 Page 1 of 7




           Exhibit 16
                          Case 6:20-cv-00988-ADA Document 8-17 Filed 11/02/20 Page 2 of 7




OnePlus Smartphones with curved OLED displays (including model 7 Pro versions GM1913, GM1915, GM1917, models 8, 8 Pro, 8
5G, 8T+ 5G series)
Infringement of the ‘805 patent
Claim 1                   Evidence
1. An organic electro-    The OnePlus Smartphone provides organic electro-luminescent device (OLED).
luminescent device,
comprising:               For example, the OnePlus Smartphone includes an OLED display that is a curved edge OLED display [4] [5]
                          [6].




                                                                                               [1]




                                                                                                                                1
                          Case 6:20-cv-00988-ADA Document 8-17 Filed 11/02/20 Page 3 of 7




                                                                                                                 [2]
a plastic substrate       The OnePlus Smartphone includes a plastic substrate having a first surface and a second surface.
having a first surface
and a second surface;     For example, the OLED display of the OnePlus Smartphone is a plastic OLED display. As such, the display
                          has a plastic substrate (green arrow) that has two surfaces: a first surface (e.g. top/inner) and a second
                          surface (e.g. bottom/outer). [3] [4] [5]




                                         Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a first composite layer   The OnePlus Smartphone includes a first composite layer located on the first surface.



                                                                                                                                       2
                           Case 6:20-cv-00988-ADA Document 8-17 Filed 11/02/20 Page 4 of 7




located on the first
surface;                   For example, the OLED display of the OnePlus Smartphone includes a first composite layer located on the
                           first surface (e.g. blue arrow) of the plastic substrate. The first composite layer prevents damaging water
                           and oxygen from being released by the plastic substrate thereby acting as a protection barrier to
                           subsequent layers. [6] [7]




                                          Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a second composite         The OnePlus Smartphone includes a second composite layer located on the second surface.
layer located on the
second surface;            For example, the OLED display of the OnePlus Smartphone includes a second composite layer located on
                           the second surface (e.g. orange arrow) of the plastic substrate. The second composite layer provides
                           protection to the plastic substrate from mechanical damage (e.g. scratches) that may occur to the bottom
                           surface of the substrate (i.e. outer surface of the display) [6] [7].




                                              Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a transparent              The OnePlus Smartphone includes a transparent conductive electrode located on the first composite
conductive electrode       layer. The first composite layer is located between the plastic substrate and the transparent conductive
located on the first       electrode
composite layer which is



                                                                                                                                      3
                          Case 6:20-cv-00988-ADA Document 8-17 Filed 11/02/20 Page 5 of 7




located between the       For example, the OLED display of the OnePlus Smartphone includes a transparent conductive electrode
plastic substrate and     (brown arrow) located on the first composite layer. [6] [7] [8]
the transparent
conductive electrode;




                                           Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
an organic emitting       The OnePlus Smartphone includes an organic emitting layer formed on the transparent conductive
layer formed on the       electrode. The transparent conductive electrode is located between the first composite layer and the
transparent conductive    organic emitting layer.
electrode which is
located between the       For example, the OLED display of the OnePlus Smartphone includes an organic emitting layer (e.g. blue
first composite layer     arrow) formed on the transparent conductive electrode. [6] [7] [8]
and the organic
emitting layer;




                                            Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a metal electrode         The OnePlus Smartphone includes a metal electrode formed on the organic emitting layer. The organic
formed on the organic     emitting layer is between the transparent conductive electrode and the metal electrode.
emitting layer, wherein
the organic emitting      For example, the OLED display of the OnePlus Smartphone includes a metal electrode (e.g. red arrow)
layer is between the      formed on the organic emitting layer. [6] [7] [8]
transparent conductive
electrode and the metal



                                                                                                                                  4
                           Case 6:20-cv-00988-ADA Document 8-17 Filed 11/02/20 Page 6 of 7




electrode; and




                                           Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a protecting layer         The OnePlus Smartphone includes a protecting layer formed on the metal electrode to enclose the metal
formed on the metal        electrode and the organic emitting layer.
electrode to enclose the
metal electrode and the    For example, the OLED display of the OnePlus Smartphone includes a protecting layer (e.g. pink arrow)
organic emitting layer.    formed on the metal electrode. This layer encloses the metal electrode and the organic emitting layer,
                           thereby these layers. [6] [7] [8]




                                           Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes

References:

[1] OnePlus 7 Pro Review: https://www.techradar.com/reviews/oneplus-7-pro

[2] OnePlus 7 Pro GSMArena: https://www.gsmarena.com/oneplus_7_pro-9689.php

[3] OnePlus Pro OLED Display Technology Shoot-Out: www.displaymate.com/OnePlus_7Pro_ShootOut_1P.htm




                                                                                                                                    5
                          Case 6:20-cv-00988-ADA Document 8-17 Filed 11/02/20 Page 7 of 7




[4] POLED vs AMOLED – what is the difference between these OLED technologies?: https://www.androidauthority.com/poled-vs-
amoled-792869/

[5] Making sense of displays: OLED, AMOLED, POLED, PMOLED and T-OLED: https://www.microcontrollertips.com/making-sense-
displays-oled-amoled-poled-pmoled-t-oled/

[6] Recent Progress on Thin-film Encapsulation Technologies for Organic Electronic Devices:
https://www.sciencedirect.com/science/article/pii/S0030401815300134

[7] Development of Flexible OLED:
https://www.researchgate.net/publication/269272757_Development_of_flexible_OLED/download

[8] Flexible Active Matrix Organic Light Emitting Diode (AM OLED) Displays:
https://www.researchgate.net/publication/228862170_Flexible_active_matrix_organic_light_emitting_diode_AM_OLED_displays/d
ownload

[9] OnePlus 8 Series: Aiming to Redefine Flagship Experience
https://www.counterpointresearch.com/oneplus-8-series-aiming-to-redefine-flagship-experience/

[10] OnePlus 8 5G: http://phonedb.net/index.php?m=device&id=16864&c=oneplus_8_5g_standard_edition_dual_sim_td-
lte_na_128gb_in2015__bbk_galileib&d=detailed_specs

[11] OnePlus 8 5G T-Mobile:
https://www.t-mobile.com/cell-phone/oneplus-8-5g?sku=610214663818

[12] OnePlus 8T+ 5G T-Mobile:
https://www.t-mobile.com/cell-phone/oneplus-8-5g?sku=610214663818

[13] OnePlus 8 Pro review: Speed is everything
https://www.engadget.com/one-plus-8-pro-review-5g-120-hz-quad-camera-155534134.html




                                                                                                                            6
